James J. Nolletti, Esq. Village Attorney, Mamaroneck
You have asked whether the mayor of a village independently may establish a temporary mayor's advisory committee, which would make recommendations to the mayor concerning specific issues that come before the village board of trustees for determination.
Public officials have the right to maintain contacts with citizens and community organizations in order to remain sensitive to constituent needs and concerns. In our view, the establishment of an advisory committee like the one you have described is an exercise of this right. Thus, the mayor independently may establish the temporary advisory committee. The committee, however, cannot utilize village employees, office space, equipment or supplies. Permitting that type of utilization would be a policy decision that would have to be made by the village board of trustees, the legislative body of village government.
We conclude that the mayor of a village independently may establish a mayor's advisory committee, which would make recommendations to the mayor concerning specific issues that come before the village board of trustees for determination.